Exhibit 10.29

EXECUTION COPY

AMENDMENT NO. 1

Dated as of November 21, 2013

to

CREDIT AGREEMENT

Dated as of June 23, 2011

THIS AMENDMENT NO. 1 (this “Amendment”) is made as of November 21, 2013 by and
among (i) Unisys Corporation (the “Borrower”), (ii) Unisys Holding Corporation
and Unisys NPL, Inc. (each a “Guarantor” and, collectively, the “Guarantors”
and, collectively with the Borrower, the “Credit Parties”), (iii) the
undersigned Lenders and (iv) General Electric Capital Corporation, as
administrative agent (the “Agent”), under that certain Credit Agreement dated as
of June 23, 2011 by and among the Borrower, the other Credit Parties, the
Lenders and the Agent (as amended, restated, supplemented or otherwise modified
from time to time prior to the date hereof, the “Credit Agreement”). Capitalized
terms used herein and not otherwise defined herein shall have the respective
meanings given to them in the Credit Agreement.

WHEREAS, the Credit Parties have requested that the requisite Lenders and Agent
agree to make certain amendments to the Credit Agreement and to consent to
certain matters with respect to the pledge of the Equity Interests of UIS Global
Finance CV (the “Pledged Subsidiary”);

WHEREAS, the Credit Parties, the Lenders party hereto and the Agent have so
agreed on the terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Credit Parties,
the Lenders party hereto and the Agent hereby agree to enter into this
Amendment.

1. Amendments to the Credit Agreement. Effective upon satisfaction of the
condition set forth in Section 2 below, the parties hereto agree that the Credit
Agreement shall be amended as follows:

(a) The reference to “First Tier Foreign Subsidiary” appearing in clause (ii) of
Section 4.13(c) of the Credit Agreement is deleted and replaced with a reference
to “Excluded Foreign Subsidiary”.

(b) The definition of “Domestic Subsidiary” appearing in Section 11.1 of the
Credit Agreement is deleted in its entirety and the following is substituted
therefor:

““Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the United States of America.”

(c) The definition of “First Tier Foreign Subsidiary” appearing in Section 11.1
of the Credit Agreement is deleted in its entirety.



--------------------------------------------------------------------------------

(d) The definition of “Foreign Subsidiary” appearing in Section 11.1 of the
Credit Agreement is deleted in its entirety and the following is substituted
therefor:

““Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.”

(e) The definition of “Excluded Foreign Subsidiary” is added to Section 11.1 in
the appropriate alphabetical order as follows:

““Excluded Foreign Subsidiary” means (a) any Subsidiary that is a controlled
foreign corporation (as defined in the Code, a “CFC”), (b) any Subsidiary of a
CFC or (c) any Subsidiary substantially all of whose assets consist (directly or
indirectly through its Subsidiaries) of Equity Interests in one or more CFCs.”

2. Conditions of Effectiveness. The effectiveness of this Amendment is subject
to the Agent’s receipt of counterparts of this Amendment duly executed by each
Credit Party and the Required Lenders.

3. Representations and Warranties of the Credit Parties. Each Credit Party
hereby represents and warrants as follows:

(a) This Amendment and the Credit Agreement (as amended hereby), as applicable,
constitute legal, valid and binding obligations of such Credit Party,
enforceable against such Credit Party in accordance with their respective terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
fraudulent transfer or similar laws affecting the enforcement of creditors’
rights generally or by equitable principles relating to enforceability.

(b) As of the date hereof and after giving effect to the terms of this
Amendment, (i) no Default or Event of Default has occurred and is continuing or
would reasonably be expected to result from the effectiveness of this Amendment
and (ii) each of the representations and warranties of such Credit Party set
forth in the Credit Agreement or any other Loan Document to which such Credit
Party is a party is true and correct in all material respects (without
duplication of any materiality qualifier contained therein), except to the
extent any such representation or warranty expressly relates to an earlier date
(in which event such representation or warranty was true and correct in all
material respects (without duplication of any materiality qualifier contained
therein) as of such earlier date).

4. Reference to and Effect on the Credit Agreement.

(a) Upon the effectiveness hereof, each reference to the Credit Agreement in the
Credit Agreement or any other Loan Document shall mean and be a reference to the
Credit Agreement as amended hereby.

(b) The Credit Agreement and all other documents, instruments and agreements
executed and/or delivered in connection therewith shall remain in full force and
effect and are hereby ratified and confirmed.

(c) Except with respect to the subject matter hereof, the execution, delivery
and effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of the Agent or the Lenders, nor constitute a waiver of any
provision of the Credit Agreement or any other documents, instruments and
agreements executed and/or delivered in connection therewith.

 

2



--------------------------------------------------------------------------------

5. Consent and Reaffirmation. Without in any way establishing a course of
dealing by the Agent or any Lender, each of the undersigned Credit Parties
consents to the Amendment and reaffirms the terms and conditions of the Credit
Agreement and any other Loan Document executed by it and acknowledges and agrees
that such Credit Agreement and each and every such Loan Document executed by the
undersigned in connection with the Credit Agreement remains in full force and
effect and is hereby reaffirmed, ratified and confirmed.

6. Limited Consent with respect to Pledged Subsidiary. Notwithstanding anything
in the Credit Agreement to the contrary, the Agent and each of the undersigned
Lenders hereby consents to the pledge by the applicable Credit Party of 65% of
the Equity Interests of the Pledged Subsidiary and waives any noncompliance by
such Credit Party with Section 4.13(c)(ii) of the Credit Agreement as a direct
result of such Credit Party’s failure to pledge 100% of the Equity Interests of
the Pledged Subsidiary as and when required by such Section; provided that, if,
as of June 30, 2014 (or such later date as may be agreed by the Agent in its
sole discretion), the Pledged Subsidiary is not an Excluded Foreign Subsidiary,
this consent and waiver shall automatically and immediately cease to be
effective. The Agent and each of the undersigned Lenders further agrees that,
notwithstanding anything in the Guaranty and Security Agreement to the contrary
and for all purposes thereunder, all outstanding Capital Stock of the Pledged
Subsidiary in excess of 65% of the voting power of all classes of Capital Stock
of the Pledged Subsidiary entitled to vote (the “Excepted Assets”) shall be
deemed to constitute Excluded Assets (as defined in the Guaranty and Security
Agreement); provided that, if, as of June 30, 2014 (or such later date as may be
agreed by the Agent in its sole discretion), the Pledged Subsidiary is not an
Excluded Foreign Subsidiary, the Excepted Assets shall cease to constitute
Excluded Assets as so deemed in this Section 6.

7. Governing Law. This Amendment shall be construed in accordance with and
governed by the law of the State of New York.

8. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

9. Counterparts. This Amendment may be executed by one or more of the parties
hereto on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Signatures delivered by facsimile or PDF shall have the same force and effect as
manual signatures delivered in person.

[Signature Pages Follow]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.

 

UNISYS CORPORATION,

as the Borrower

By:  

/s/ Scott A. Battersby

Name:     Scott A. Battersby Title:     Vice President and Treasurer

UNISYS HOLDING CORPORATION,

as a Credit Party

By:  

/s/ Edward Sarkisian

Name:     Edward Sarkisian Title:     Vice President and Assistant Treasurer

UNISYS NPL, INC.,

as a Credit Party

By:  

/s/ Edward Sarkisian

Name:   Edward Sarkisian Title:   Vice President and Assistant Treasurer

 

Signature Page to Amendment No. 1 to

Credit Agreement dated as of June 23, 2011

Unisys Corporation



--------------------------------------------------------------------------------

GENERAL ELECTRIC CAPITAL CORPORATION, as Agent and as a Lender By:  

/s/ Philip F. Carfora

Name:   Philip F. Carfora Title:   Duly Authorized Signatory

 

Signature Page to Amendment No. 1 to

Credit Agreement dated as of June 23, 2013

Unisys Corporation



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender By:  

/s/ Kelly G. Gunness

Name:   Kelly G. Gunness Title:   Vice President

 

Signature Page to Amendment No. 1 to

Credit Agreement dated as of June 23, 2011

Unisys Corporation



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as a Lender

By:  

/s/ Mark Bradford

Name:   Mark Bradford Title:   Vice President

 

Signature Page to Amendment No. 1 to

Credit Agreement dated as of June 23, 2011

Unisys Corporation



--------------------------------------------------------------------------------

HSBC BANK USA, N.A., as a Lender By:  

/s/ Tanya Dyke

Name:   Tanya Dyke Title:   Vice President – Global Relationship Manager

 

Signature Page to Amendment No. 1 to

Credit Agreement dated as of June 23, 2011

Unisys Corporation



--------------------------------------------------------------------------------

RBS BUSINESS CAPITAL, A DIVISION OF RBS

ASSET FINANCE, INC., as a Lender

By:  

/s/ Kenneth Wales

Name:   Kenneth Wales Title:   Vice President

 

Signature Page to Amendment No. 1 to

Credit Agreement dated as of June 23, 2011

Unisys Corporation